                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     CECIL EUGENE SHAW,                                 Case No.18-cv-06703-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         ACTION SHOULD NOT BE
                                  10
                                                                                            DISMISSED
                                  11     THE WINFIELD GROUP, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Cecil Shaw filed the present action on November 5, 2018. Dkt. No. 1. Pursuant

                                  14   to General Order 56, the parties’ last day to conduct a joint site inspection was February 19, 2019,

                                  15   and Mr. Shaw’s last day to file a notice of need for mediation was April 2, 2019. Dkt. No. 5. Mr.

                                  16   Shaw did not file a notice of need for mediation, nor did he seek relief from that deadline.

                                  17          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  18   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  19   (1962). Mr. Shaw is directed to file a written response to this order by April 9, 2019 and to

                                  20   appear before the Court on April 16, 2019 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South

                                  21   First Street, San Jose, California 95113 and show cause why his claims should not be dismissed

                                  22   without prejudice for failure to prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 3, 2019

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
